El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
La Central Vannina es la demandada en este pleito pero habiendo comparecido y solicitado qne fueran citados de evicción los anteriores dneños comparecieron entonces José Grual y Tomás Grual y alegaron contra la demanda la excep-ción previa de qne no adnce hechos determinantes de causa de acción, que fué resuelta a su favor, y recayó sentencia declarando sin lugar la demanda.
En el recurso de apelación que interpuso el demandante alega como primer motivo de error el de haber procedido la corte a la vista de la excepción previa, base de la sen-tencia, sin que antes se hubiera notificado de ello al deman-dante en forma legal.
Según el alegato del apelante ese primer motivo de error se funda en que si bien fué notificado de la petición de los apelados de que la excepción fuese incluida en el calendario especial para ser vista el 31 de mayo de 1920, el secretario no le notificó que había hecho la inclusión solicitada. No hay constancia alguna en los autos de que.el secretario no le hiciera esa notificación y por eso huelga considerar esta cuestión. Además la vista no tuvo lugar ese día sino el 7 de junio.
El segundo motivo de error es porque la corte no debió considerar la excepción cuando el demandante había solici-tado su eliminación mediante moción que fué discutida mu-*1020cho antes de haberse resuelto la excepción previa de los apelados.
Después de presentada por los apelados sn excepción y antes de ser vista el demandante solicitó que fuera eliminada aquélla, pero la vista de la excepción tuvo lugar a los dos días y fué resuelta antes de que se resolviera la moción de eliminación, siendo la queja ahora del apelante que fué re-suelta la excepción sin haber sido resuelta la moción de eli-minación.
No encontramos que en esto exista perjuicio para el de-mandante porque a pesar de haber sido resuelta la excep-ción la corte podía dejar sin efecto su resolución si resolvía después que la excepción debía ser eliminada.
Besueltas estas cuestiones consideraremos el tercer mo-tivo de error fundado en haber sido declarada sin lugar la demanda por estimarla insuficiente para constituir causa de acción.
El hecho fundamental de la demanda es que estando el demandante bajo la patria potestad de su madre y residiendo ambos en España la madre, en 11 de abril de 1890, por sí y como legítima representante del demandante confirió po-der a Bamón Yaldés Cobián, entre otras cosas, para vender bienes; que el apoderado fué autorizado por el Juzgado de Primera Instancia de Vega Baja el 21 de noviembre de 1890 para vender la finca del demandante que es objeto de este pleito y que el apoderado verificó la venta el 3 de diciembre de 1890 sin mediar subasta pública y cuando ya la madre había perdido la patria potestad sobre el demandante por haber contraído segundas nupcias en España el 26 de sep-tiembre del mismo año.
Según hemos resuelto en el caso de Benitez contra El Registrador, 17 D. P. R. 234 una madre con patria potestad sobre su hijo puede en el uso y ejercicio de los derechos *1021anejos a la patria potestad conferir facultades a nn tercero para que obrando en representación de ella ejecute actos como el de cancelar nn gravamen hipotecario constituido a favor del menor, acto qne entraña una verdadera enajenación.
En este caso podía el apoderado solicitar la- autorización judicial para la venta porque autorizado por la madre para vender los bienes de su hijo menor podía ejecutar los actos necesarios para poder verificar la venta; y no era necesario que la venta se hiciera en pública subasta porque tal requi-sito no. era necesario cuando el padre o -la madre tenía la patria potestad, según el artículo 2015, párrafo segundo, de la Ley de Enjuiciamiento Civil.
Es cierto que según el artículo 168 del Código Civil Es-pañol la madre del demandante perdió la patria potestad sobre él desde el momento qué contrajo segundas nupcias y que por esto acabó el poder que como madre del demandante otorgó a favor de Eamón Valdés, pero a pesar de haberse extinguido tal mandato, lo hecho por el mandatario, igno-rando la causa que hizo cesar el mandato es válido y surtirá todos sus efectos respecto a los terceros que hayan contra-tados con él de buena fe, según el artículo 1738 de dicho Código Civil, y como la buena fe se presume siempre, para que la venta que hizo el apoderado de bienes del demandante pueda considerarse nula es necesario que en la demanda se alegue que la hizo sabiendo que la madre del demandante había contraído segundas nupcias ya que sin la alegación de este conocimiento la venta aparece haber sido hecha váli-damente. Y como tal alegación afirmativa no se hace en la demanda carece de hechos terminantes de causa de acción y la corte no cometió el error que se le atribuye.
El último motivo del recurso se refiere a la imposición de costas al demandante.
La condena de costas es discrecional en el tribunal Zorrilla v. Orestes, 28 D. P. R. 746, y examinados los autos *1022lio vemos que la corte inferior abusara de tal discreción al imponerlas al demandante.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y ITutcbison.
El Juez Asociado Sr. Wolf disintió.